           Case 7:19-cv-00091-HL Document 21 Filed 01/15/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                               VALDOSTA DIVISION


    SYDARIUS REYNOLDS,

         Plaintiff,

    v.                                         Civil Action No. 7:19-CV-91 (HL)

    CITY OF ADEL, GEORGIA, et al.,

         Defendants.

                                       ORDER

         Before the Court is Defendants Taylor Greene and Nick Masters’ 1 Motion

for Summary Judgment. (Doc. 13). Plaintiff Sydarius Reynolds filed this pro se

action pursuant to 42 U.S.C. § 1983 and Georgia tort law seeking damages against

Defendants Taylor Greene and Nick Masters. (Doc. 1). For reasons discussed

below, Defendants’ Motion for Summary Judgment is GRANTED. 2

I.       FACTUAL BACKGROUND

         On April 11, 2019, Plaintiff drove down West Fourth Street in Adel, Georgia.

As he approached an intersection, he made a complete stop at a stop sign, while

the passenger in his vehicle obtained directions on a GPS. Defendant Greene, a


1
  In Plaintiff’s Complaint, he named one of the officers involved in the traffic stop
as John Doe. Defendants’ Motion for Summary Judgment identifies John Doe as
Nick Masters. (Doc. 13).
2
  Defendants filed their Motion for Summary Judgment on October 13, 2020. (Doc.
13). On October 15, 2020, the clerk notified Plaintiff of Defendants’ motion. (Docs.
14, 15). As of this date, Plaintiff has neither filed a response nor requested an
extension to file a response.
         Case 7:19-cv-00091-HL Document 21 Filed 01/15/21 Page 2 of 5




law enforcement officer, immediately flashed his lights at Plaintiff to conduct a

traffic stop. Defendant Greene told Plaintiff that he initiated the traffic stop because

he saw Plaintiff either texting or talking on his cell phone. Plaintiff denied using his

phone while driving and offered to show Defendant Greene the call log on his

phone. Defendant Greene declined to look at the call log. He said that he did not

observe Plaintiff using his phone. Rather, Defendant Greene relied upon the

observations of Defendant Masters, another law enforcement officer. Defendant

Greene issued Plaintiff a traffic ticket for a Hands Free Violation under O.C.G.A. §

40-6-241(c). (Doc. 1-1). That provision restricts use of wireless devices while

operating a motor vehicle. See O.C.G.A. § 40-6-241(c).

      This Court granted Plaintiff’s motion to proceed in forma pauperis. (Doc. 4).

After conducting a preliminary screening, the Court dismissed some of Plaintiff’s

claims as frivolous. (Id.). The Court permitted Plaintiff’s § 1983 Fourth Amendment

claim to proceed. Plaintiff alleges that Defendants lacked probable cause to initiate

a traffic stop for using a wireless device while driving. According to Plaintiff, he was

not using any device. Rather, he alleges that Defendants fabricated the allegations

against him to initiate an illegal stop. On June 26, 2019, Plaintiff was tried and

convicted of the traffic offense. (Doc. 13-1, p. 3). He did not appeal this conviction.

II.   SUMMARY JUDGMENT STANDARD

      A principal purpose of the summary judgment rule is “to isolate and dispose

of factually unsupported claims or defenses.” Celotex Corp. v. Catrett, 477 U.S.

317, 323–24 (1986). Courts grant summary judgment when “the movant shows

                                           2
         Case 7:19-cv-00091-HL Document 21 Filed 01/15/21 Page 3 of 5




that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material

fact arises only when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). Each party may support their factual assertions by citing to evidence

in the record, including the discovery and disclosure materials on file, affidavits or

declarations, stipulations, or other materials. Fed. R. Civ. P. 56(c)(1). When

considering a motion for summary judgment, the court evaluates all the evidence,

together with any logical inferences, in the light most favorable to the nonmoving

party. Anderson, 477 U.S. at 255 (“The evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.”). The court

may not make credibility determinations or weigh the evidence. Id.; see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).

Credibility determinations and weighing of the evidence are functions solely of a

jury—“not those of a judge.” Anderson, 477 U.S. at 255.

III.   DISCUSSION

       Defendants argue that Heck v. Humphrey, 512 U.S. 477 (1994) bars

Plaintiff’s § 1983 claim. Under Heck, “the district court must consider whether a

[civil] judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence; if it would, the complaint must be dismissed.” Id. at 487.

But if “it is possible that a § 1983 suit would not negate the underlying conviction,



                                           3
            Case 7:19-cv-00091-HL Document 21 Filed 01/15/21 Page 4 of 5




then the suit is not Heck-barred.” Dryer v. Lee, 488 F.3d 876, 879–80 (11th Cir.

2007).

      Allegations that Defendants lacked probable cause to initiate the traffic stop,

and that Defendants lied about observing Plaintiff using his cell phone call into

question Plaintiff’s underlying conviction. See O.C.G.A. § 40-6-241(c). If Plaintiff’s

claims succeed, they would negate an element of his conviction—namely, that he

was using a cell phone—and imply that his conviction is invalid. To proceed with a

§ 1983 claim under such circumstances, the plaintiff must first “prove that the

conviction . . . has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a writ of habeas corpus.” Heck,

512 U.S. at 487. If the conviction has not already been invalidated, then a § 1983

claim implying its invalidity is not cognizable. Id.

      Plaintiff has not shown that his conviction has been invalidated. Therefore,

he cannot maintain his § 1983 claim against Defendants. Accordingly, Plaintiff’s

Complaint is DISMISSED.

IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendants’ Motion for

Summary Judgment. (Doc. 13). Accordingly, Plaintiff’s Complaint is DISMISSED.

(Doc. 1).




                                           4
        Case 7:19-cv-00091-HL Document 21 Filed 01/15/21 Page 5 of 5




      SO ORDERED, this 15th day of January, 2021.


                             /s/ Hugh Lawson_________________
                             HUGH LAWSON, SENIOR JUDGE


kac




                                     5
